COOPER, Justice,
dissenting.
I respectfully dissent from the holding of the majority of the Court that the application for permission to appeal was timely filed, and the concomitant result that this Court has jurisdiction to consider the appeal in this cause. I would hold that the application for permission to appeal was filed after the expiration of time allowed by Rule 11(b) of the Tennessee Rules of Appellate Procedure and the order of this Court, and that this Court is without jurisdiction to grant the application and decide the merits of the appeal.